        Case 1:16-cv-00747-CM-DCF Document 109 Filed 06/21/19 Page 1 of 30



 UNITED STATES DISTRICT COURT
 SOUTHERN DlSTRICT OF NEW YORK


  TODD DANNHAUSER, TD CO. I, LLC., TD
  CO., L.P.,

                                Plaintiffs




that was tasked, pursuant to the agreement. with determining a fair purchase price for
       Case 1:16-cv-00747-CM-DCF Document 109 Filed 06/21/19 Page 2 of 30




 the attorneys' fees it has incurred in seeking enforcement of the agreement. I further recommend

that Plaintiffs' cross-motion (Dkt 101) be denied in its entirety.

                                          BACKGROUND

        A.      Pro~ural Histon:

                1.      The Parties' Initial Report of a Settlement in Principle, and
                        Their Apparent Inabilitt To Finalize That Initial Agreement

        It has not been easy for the parties to this case to reach a final resolution of the claims

raised jn this action. Indeed, this case was referred to this Comt in April 20 I 6 to assist the

parties with settlement, and this Court held multiple telephone conferences with counsel on that

subject, as well as a lengthy in-person settlement mediation with the parties in August of that

year, but those sessions did not result in an agreement. In early February 2017, however, the

parties reported to the Court that they had agreed to a settlement in principle. (See Letter to the

Court from Preston J. Postlethwaite, Esq., and Edward L. Powers, Esq., dated Feb. 3, 2017

(Dkt. 46).)

       Yet, after the Honorable Colleen McMahon, U.S.D.J., conditionally dismissed the case

on February 6, 2017 (Order of Dismissal, dated Feb. 6, 2017 (Dkt. 47) (providing 45 days for the

action to be reopened if the settlement were not consummated)), Dannhauser, according to

Defendant, belatedly made an additional demand regarding the settlement tenns. (See Affidavit

of Joseph E. Mal011ey, Esq., In Support of TSO Reporting Inc. 's Second Motion To Enforce

Settlement Agreement ("Maloney Aff."), sworn to Dec. 19, .2018 (Dkt. 99) 1 3.) Specifically,

Dannhauser reportedly demanded, for the first time, that Defendant not only purchase

Dannhauser's equity interest in TSG (a point th.at had been agreed), but that, in connection with

that purchase, Dannhauser be treated as a secured creditor. (Id) As described by Defendant, this




                                                  2
       Case 1:16-CV·00747-CM-DCF Document 109 Flied 06/21/19 Page 3 of 30




"new demand" by Dannhauser not only necessitated the revision of previously agreed terms, but

also required TSG "to establish a new banking relationship with a lender." (Id.)

        In the ensuing months, Defendant states that it made "extensive efforts,, to satisfy

Danhauser's demand (see id.), to the point where, by July 28, 2017, it considered the parties

"close ... to the finish line" (Letter to the Court from Edward L. Powers, Esq., dated July 28,

2017 (Dkt. 67)), Nonetheless, after having already granted several extensions of the 45-day

deadline set by the Court's conditional Order of Dismissal, Judge McMahon denied any further

extensions, and, on July 31, 2017, reopened the case. (Dkt. 70.)

               2.      The Parties' Eventual Execution of a Settlement
                      4greement, and the Court's Dismissal of the Action

       The reopening of the case immediately prompted Defendant to write to the Court again,

this time stating an intention to move to enforce the unsigned settlement agreement in the form in

which it had purportedly been accepted by the parties, back in February 2017. (Letter to the

Court from Edward L. Powers, Esq., dated July 31, 2017 (Dkt. 71).) By Order dated August 7,

2017, Judge McMahon afforded Defendant until August 22, 2017, to file that motion (Dkt. 74),

but, after some further communication from the parties and a reference to this Court to address

the matter, this Court set a modified briefing schedule, requiring Defendant's motion to enforce

the settlement to be submitted by November 30, 2017 (Dkt. 79).

       Defendant duly filed its motion on November 30, 2017 (Dkt. 80), but then voluntarily

withdrew it on December 15, 2017, when the parties finally executed a written settlement

agreement. (See Letter to the Court from Edward L. Powers, Esq., dated Dec. 15, 2017 (Dkt.

89).) The parties submitted that written agreement to the Court, in unsigned and redacted form,

on December 19, 2017 (see Dkt. 92), together with a Stipulation of Voluntary Dismissal with

                                                                                     •
Prejudice (Dkt. 93). The Stipulation recited, inter a/la, that the Court would "retain jurisdiction

                                                3
       Case 1:16-cv-00747-CM-DCF Document 109 Filed 06/21/19 Page 4 of 30




 for the purposes of enforcing the [agreement].,. (Id) On December 20, 2017, Judge McMahon

"so ordered'' the parties' Stipulation (id), resulting in a final disposition of the action.

                3.      The Pending Motions To Enforce the Settlement Agreement

        Eight months after the Court's unconditional dismissal of the action with prejudice,

Plaintiffs wrote to the Court, requesting a conference to address Defendant's supposed failure to

comply with the terms of the parties' settlement agreement. (See Letter to the Court from

Michael L. Smith, Esq., dated Aug. 21, 2019 (Dkt. 94).) Defendant responded by letter, stating

that it had, in fact, met all of its obligations under the agreement. (Letter to the Court from

Edward L. Powers, Esq., dated Aug. 22, 2018 (Dkt. 95).) On September 5, 2018,

Judge McMahon indicated that she would not make any detennination on the matter based on the

parties' letters, and that if Plaintiffs believed Defendant had breached the agreement, Plaintiffs

could file a fonnal motion, which would then be referred to this Court for adjudication.

(Dkt. 96.)

       On December 19, 2018, Defendant filed a motion that it framed as a "second" motion to

enforce the parties' settlement (Notice of Second Motion To Enforce Settlement Agreement,

dated Dec. 19, 2018 (0kt. 97)), this time addressed not to the parties' original deal, but rather to

the final agreern~t that they had reportedly executed and that had led to their Stipulation of

Voluntary Dismissal. In support of its motion, Defend ant submitted a memorandum of law

(Memorandum of Law in Support ofTSG Reporting Inc.'s Second Motion To Enforce

Settlement Agreemen4 dated Dec. I 9, 2018 ("Def. Mem.") (0kt. 98)), and an attorney affidavit

(Maloney Aff.) with attached exhibits. As Exhibit 1 to the Maloney Affidavit, Defendant

submitted an executed copy of the parties' settlement agreement. (Settlement Agreemen~




                                                  4
        Case 1:16-cv-00747-CM-DCF Document 109 Filed 06/21/19 Page 5 of 30




 effective as of Dec. 14, 2017, and executed Dec. 15, 2017 ("Settlement Agreement")

 (Dkt. 99-1).)

        On January 2, 2019, Plaintiffs opposed Defendant's motion and filed a cross-motion, also

purportedly seeking to enforce the parties' agreement. (See Notice of Cross-Motion To Enforce

the Settlement Agreement, dated Jan. 2, 2019 (Dkt. 101)1; see also Plaintiffs Dannhauser's

Memorandum of Law in Opposition to Defendant's Motion To Enforce and in Support of

Dannhauser•s Cross-Motion To Enforce the Settlement Agreement, dated Jan. 2, 2018 ("PL

Mem.") (Dkt. 101-1); Dannhauser's Affidavit in Opposition to Defendant's Motion To Enforce

and in Support ofDannhauser's Cross-Motion To Enforce the Settlement Agreement, sworn to

Dec. 28, 2018 (''Dannhauser AfI.") (Dkt. 101-2); Affidavit of Jessica A. Huse, Esq., in

Opposition to Defendant's Motion To Enforce and in Support ofDannhauser's Cross-Motion To

Enforce the Settlement Agreement, sworn to Dec. 28, 2018 ("Huse Aff.,,) (Dkt. 101-3).)

       On January 18> 2019, Defendant filed a combined opposition to Plaintiffs' cross-motion

and reply on its own motion. (See Reply Memorandum of Law in Further Support ofTSG

Reporting Inc.'s Second Motion To Enforce Settlement Agreement and in Opposition to

Dannhuser's Cross-Motion To Enforce the Settlement Agreement, dated Jan. I 8.2019 ("Def.

Reply Mem.") (Dkt. 105); Affidavit of Michael Rixon in Further Support ofTSG's Second

Motion To Enforce Settlement Agreement and in Opposition to Dannhauser's Motion To

Enforce, sworn to Jan. 18, 2019 ("Rixon Aff.") (Dkt. 106).) On January 25, 2019, Plaintiffs filed

a reply on their cross-motion. (Reply Memorandum in Further Support of Plaintiffs Todd




       1 This
          Notice of Cross-Motion was improperly filed on the Court's docket as a
Memorandum of Law in response to Defendant's motion. (See Dkt 101.)

                                               5
         Case 1:16-cv-00747-CM-DCF Document 109 Filed 06/21/19 Page 6 of 30




 Dannhauser and TD Co., L.P.'s Cross-Motion To Enforce the Settlement Agreement, dated

Jan. 25, 2019 ("PL Reply Mem.'') (Dkt. 108).)

          B.     Terms of the Settlement Agreement
                 That Are at Issue in the Pending Motions

         Certain provisions of the Settlement Agreement (including those governing Defendant's

payments to Dannhauser as compensation for his allegedly unpaid commission and for his stock

options) are not at issue in the parties' current motions to enforce the settlement. Nor do the

parties now raise the issue of whether Dannhauser, as he requested at some point, should stand as

a secured creditor with respect to Defendant's agreement to purchase his equity interest in TSG.

Rather, the motions before the Court focus on the provisions of the Settlement Agreement that

relate to the price that Defendant was required to pay to purchase that equity interest, and more

particularly, the method by which a valuation oftbat interest was to be made.

         In entering into the Settlement Agreement, and to resolve their differences as to how

Dannhauser's stock in TSG should be valued, the parties agreed to engage an independent

appraiser, Empire Valuation Consultants r'Empire"), to determine a fair purchase price for that

stock. (See Pl. Mem., at 5; Settlement Agreement~ 4.) Dannhauser and TSG each agreed to pay

half of Empire's fees (Settlement Agreement 1 4.1.3 (''The cost of the appraisal will be shared

equally between Danohauser and TSG, and each ofDannhauser and TSO will pay Empire his or

its one-half share directly.,,)), and, as set out in the Settlement Agreement, the parties also agreed

to detailed terms governing the appraisal process. Specifically, pursuant to paragraph 4.1, TSO

was   required to provide Empire with, inter alia,

                documents and infonnation possessed by TSO that are requested
                by Empire both before and during the appraisal process ... [and]
                TSG's general ledger in native fonnat with respect to the 'Cost of
                operations, and 'Selling, general, and administrative expenses' as
                reported in TSO's Financial Statements for the years ended

                                                     6
           Case 1:16-cv-00747-CM-DCF Document 109 Filed 06/21/19 Page 7 of 30




                      December 31, 2014, 2015, and 2016 (the 'Ledger
                      Infonnation') ....

 (Id   ,r 4.1.1.)    Defendant was also to provide the same materials to Dannhauser, subject to the

redaction of "competitively sensitive and proprietary infonnation ... without redacting the data

relevant to the valuation." (Id 14.1.1 n.3.) For example, if Defendant were to provide Empire

with employee compensation information, then it would need to provide the same infonnation to

Dannhauser, but the identities of the employees could be redacted. (Id)

           Given that the engagement ofan independent appraiser was ostensibly motivated by the

parties' mutual distrust as to how their adversaries might otherwise go about determining an

appropriate stock purchase price, the Settlement Agreement was designed to afford the parties

only limited influence over the appraisal process. For example, the agreement provides:

                     [P]rior to the commencement of the appraisal, TSG and
                     Dannbauser will schedule a meeting with Empire for the purpose
                     of answering any questions Empire may [have] ... and to allow
                     Dannhauser and TSG or their representatives to make and respond
                     to suggestions regarding information or documentation that may be
                     relevant to Empire in making its determinations; for avoidance of
                     doubt, as an independent appraiser Empire is free to consider such
                     suggestions and responses as it secs fit.

(Id    t 4.1.1.)    The agreement further states that, apart from the planned joint meeting with

Empire, at which the parties could "make and respond to suggestions" (id.), the parties would be

prohibited from initiating any further meetings or communications with Empire. (Id.         'ii 4.1.2.)   In

addition, beyond the suggestions and responses contemplated by paragraph 4.1.1, the Settlement

Agreement affords no party auy right to object to an appraisal made by Empire, and expressly

states that any valuation determinations made by Empire were to be considered "final and

binding on the Parties with no right of challenge or appeal. 11 (Id    f 4.1.)



                                                      7
                 Case l:16-cv-00747-CM-DCF Document 109 Filed 06/21/19 Pages of 30




                 c.     The Appraisal Process to Date

                 The Settlement Agreement was executed by the parties on December 15, 2017. (See

     Settlement Agreement.)2 According to TSG, Empire was then follllally engaged on April I 9,

     2018, to conduct an appraisal of the value ofDannhauser's equity interest in TSO. (Maloney

  Aff. ,i 9.) Defendant's counsel attests that, working with Defendant, he furnished Empire with

  the documents and information required by paragraph 4.1.1 of the Settlement Agreement
     0
 (       including TSG's general ledger in native format with respect to •Cost of operations' and

 'Selling, general, and administrative expenses' for the years specified in [that paragraph]") on

 June 5, 2018, and that he also sent Dannhauser redacted copies of that material on or near that

 date. (Id ,I 11.)

             As required by the Settlement Agreement, the parties met with Empire on June 12, 2018.

 (Id. -if 12; Dannhauser Aff. 118.) Dannhauser asserts that, during that meeting, he told Empire's

 representative that TSG's general ledger was incomplete, that his copies of the documents were

too heavily redacted, and that he had knowledge or a suspicion that TSO was engaged in self-

dealing. (Dannhauser Aff.          WI 9-21.)   Further, aJthough he bas submitted no emails or other

written communications from Empire to support this, Dannhauser contends that, during the

.June 12 meeting, ''the Empire appraiser agreed that TSG's information [was], in part, lacking in
terms of how [certain] expenses were allocated to cost centers in TSO financial statements." (Id

125.) According to Dannhauser, the appraiser stated, in response to Dannhauser's expressed

concerns, "that he [would] look at the unredacted expenses to determine if anything seem[ed]



             2   While Dannhauser states in his Affidavit that the Settlement Agreement was executed
on its stated effective date of December 14, 2017 (see Dannhauser Aff. ,r 8), the Settlement
Agreement itself reflects that it was signed by the parties on December 15, 2017 (see Settlement
Agreement).

                                                       8
        Case 1:16-cv-00747-CM-DCF Document 109 Filed 06/21/19 Page g of 30




 improper ... [but] that his ability to do so {would] be limited simply to the information provided,

 as Empire was not engaged to conduct a forensic audit, and as such fwould] not be conducting a

 forensic audit of the documents provided by TSG." (Id 1126.) In any event, Defendant's

counsel states that, following the meeting, he sent additional documents to Empire and

Dannhauser at Empire's request. (Maloney Aff.113.)

        Empfre issued a draft appraisal on August 22, 2018. (Id.   1 15; PI. Mem., at 11.)   Then, on

September 27, 2018, Empire emailed both parties, saying that it "expect[ed] to hear responses

from either or both sides as to the report" and asking to schedule a call to discuss the timing of

those responses. (Maloney Aff., Ex. 6, at 2-3.) Plaintiffs' counsel initially responded that

Danhauser was not available that week, but that counsel would follow up with potential dates the

following week. (Id, at 1.) Defendant claims that Plaintiffs' counsel never followed up, and,

indeed, later emails with Empire indicate that "no call ba[d] been scheduled." (Id., Ex. 7, at 7.)

       Counsel for TSG transmitted its comments on the draft appraisal to Empire on

October 17, 2018. (Id) On October 24, 2018, Empire confinned that it had received payment

from TSG, but that it had not yet received payment from Dannhauser. (Id, at 5.) Empire also

noted that it had not received comments from Dannhauser and asked that, if Dannhauser had any

comments, they be sent "as soon as possible,'' so that they could be reviewed by Empire "prior to

any scheduled conference call." (Id.)

       On November 14, 2018, Empire informed the parties it would not finalize the appraisal

until it received payment of Dannhauser's outstanding balance. (Id., Ex. 8, at 2-3.) The

foJlowing day, Plaintiffs' counsel replied by email, stating that Dannhauser "object[ed] to the

lack of transparency throughout the valuation process" and acvusing TSO of breaching its

obligations under the Settlement Agreement (Id, Ex. 9, at 1-2.) According to Plaintiffs'


                                                 9
       Case 1:16-cv-00747-CM-DCF Document 109 Filed 06/21/19 Page 10 of 30




 counsel, th.is alleged lack of transparency resulted in Dannhauser's not having had "sufficient

 information from which to provide comments as to the draft valuation report." (Id, at 2; see also

 Pl. Mem., at 11.) Plaintiffs' counsel also stated that his November 15, 2018, email would serve

as notice of a forthcoming motion to enforce the parties' settlement (Maloney Aff., Ex. 9, at 2.)

        Despite the fact that the appraisal process had stalled, the parties apparently continued to

perform other aspects of the Settlement Agreement Upon the filing of Defendant's motion on

December 19, 2018, Defendant's counsel stated that TSG had made "all of the

commission-related settlement payments to Plaintiffs" called for by the Settlement Agreement -

in the total amount of $414,000 - and that Plaintiffs had "accepted the payments without

reservation or protest." (Maloney Aff.1f 5.) Additionally, Defendant's counsel represented that

TSO had been paying Dannhauser $33,333.33 each month toward the purchase price for

Dannhauser's equity interest (id 18), even though the total amount due would not be ascertained

until the finalization of the appraisal. By Defendant's calculations, those payments then totaled

$433,333.29. (Id)

       Moreover, in connection with Defendant's January 18, 2019, reply submissions on its

motion, TSG's CEO, Michael Rixon, stated the following:

                      Since the Settlement was executed, TSO made all of its
                      Settlement payments to Dannhauser. To date, TSG has
                      paid Dannhauser a total of $466,666.62 toward the
                      Purchase Price for his equity. Since June 5, 2018 - the date
                      Dannhauser claims that TSG violated the Settlement by
                      supplying Dannhauser with allegedly deficient Ledger
                      Information - TSG has paid and Dannhauser has accepted
                      $233,333.31 without reservation, including the payment
                      TSG made in January 2019, after TSO filed its Motion.

(Rixon Aff. 143 (emphasis in original).)




                                                IO
        Case 1:16-cv-00747-CM-DCF Document 109 Filed 06/21/19 Page 11 of 30




         Thus, as a general matter, Defendant states that Dannhauser has accepted all commission-

and equity-related payments to date, without reservation or objection. (Id; see also Maloney

Aff.   ff 5, 8, 13.)   Plaintiffs do not dispute this assertion in their own submissiom to the Court.

         D.      The Parties' Positions on the Pend.ing Motions

         In their motion papers, each side claims that the other has breached the Settlement

Agreement Defendant, which filed the first of the parties' competing motions, contends that

Dannhauser has breached his obligation to pay Empire one-half of its fees, effectively blocking

the release of its finaJ appraisal. Defendant seeks an order from the Court directing Dannhauser

to pay Empire what is owed, and to cease and desist from otherwise obstructing a final resolution

of this case. 3 (Def. Mem., at 1.)

        Plaintiffs, for their part, do not dispute that Dannhauser has failed to pay Empire, nor do

they make a serious attempt to counter Defendant's argument that this failure constitutes a

breach of the Settlement Agreement. (See Pl. Mem., at 13.) Rather, Plaintiffs appear to take the

position that, by providing Empire with a so-called "general ledger" that lacked the type of
                                                                                             '
transactional infonnation that, according to Plaintiffs, one would expect a general ledger to

contain, and by providing Dannhauser with insufficient infonnation and copies of materials that,

in his view, were overly redacted, Defendant itself breached the parties' agreement, thereby

excusing Dannhauser's failure of payment. (See id. (arguing that "i1 is TSG who fail[ed] to

comply with the Settlement Agreement (and that] TSG must comply with its obligations before

the appraisal report can be finalized").)




        3 Defendant also asks the Court to order "[P]laintiffs to meet thejr discovery destruction
obligations" (Def. Mem., at I), but Defendant's reply brief indicates this request is now moot
(see Def. Reply Mem., at 4), and th.us this Court will not address it here.

                                                   11
        Case 1:16-cv-00747-CM-DCF Document 109 Filed 06/21/19 Page 12 of 30




           Plaintiffs ask the Court to order Defendant to produce to Empire a more detailed general

  ledger (which Plaintiffs characterize as "an actual company General Ledger" (id., at 3)),

  "including all individual transactions from American Express statements and an appropriate

 coding to identify expenses relative to the various categories ofTSG's Cost of Operations"

 (id, at 12). Plaintiffs also ask for an order compelling Defendant to provide Dannhauser with

 "unredacted expenses other than the very few specifically identifiable items that could

 objectively constitute sensitive business infonnation" and "documents and information

 supporting and underlying computer system development and maintenance expenditures."4 (Id)

 While Plaintiffs do not explicitly ask that Empire be required to revisit the work that it has

 already performed in connection with the appraisal, they contend that Defendant•s purported

 breaches "[have] ma[de] an independent investigation ofTSG's fair market value impossible"

(see id, at 11), and that the draft appraisal "cannot be accurate" (id). Plaintiffs thereby

implicitly suggest that, if the Court were to compel Defendant to provide additional infonnation

to Empire (and to Dannhauser), then Empire should be required to reconsider its preliminary

conclusions, in light of that additional information.




       4
          It is unclear whether this last category of information (regarding ''computer system
development and maintenance expenditures") is encompassed by Plaintiffs' request for an
unredacted copy of"an actual company General Ledger" or is, instead, intended by Plaintiffs to
constitute a separate category of information that they believe TSG was required to provide. In
his Affidavit, Dannhauser identifies a "$60,000 recurring monthly fee" for software development
and specifically complains about "a lack of transparency as to the party to whom these
consulting fees [were] paid, and what TSO bas received in return." (Dannhauser Aff. ,r 26.)
Thus, with respect to these fees, Dannhauser is apparently complaining not only that vendo~
names were redacted from what he was provided, but also that Defendant should have provided
him with substantive information regarding the nature of the services provided by those vendors.
Plaintiffs, however, have not pointed to any provision in the Settlement Agreement that obligated
Defendant to produce such information.

                                                 12
        Case 1:16-cv-00747-CM-DCF Document 109 Filed 06/21/19 Page 13 of 30




                                             ;DISCUSSION
  I.     THE COURT'S AUTHORITY TO ENFORCE
         THETERMSOFTHESETILEMENTAGREEMENT
         A.      The Court's Express Retention of Jurisdiction

         "Enforcement of [a] settlement agreement ... whether through award of damages or

 decree of specific perfonnance ... requires its own basis for jurisdiction.» Kokkonen v.

 Guardian Life Ins. Co. ofAm., 511 U.S. 375,378 (1994). A "motion to enforce a settlement

 agreffllent is fimdamentally a claim for breach of a contract." Hendrickson v. United States, 791

 F.3d 354,358 (2d Cir. 2015) (internal quotation marks omitted) (quoting Kokkonen, 511 U.S. at

 381 ). Breach of contract claims are typically a matter for state courts, unless the district court

 retains ancillary jurisdiction over the settlement agreement. 5 Kokkonen, 5 I 1 U.S. at 382.

        To retain jurisdiction, "Kokkonen prescribes that a district court's order of dismissal must

either (1) expressly retain jurisdiction over the settlement agreement, or (2) incorporate the tenns

of the settlement agreement in the order." Hendrickson, 191 F.3d at 358. A district court can

expressly retain jurisdiction by, for example, "so-ordering'' a stipulation of dismissal that

contains a provision stating: "This Court shall retain jurisdiction over the settlement agreement

for enforcement purposes." Roberson v. Giuliani, 346 F.3d 75, 78 (2d Cir. 2003) (internal

quotation marks omitted). If ancillary jurisdiction is so retained, "a breach of the agreement

would be a violation of the order." Kokkonen, 511 U.S. at 381. Thus, anciJlary jurisdiction

confers "the authority to force compliance with the terms agreed upon by the parties," Roberson,

346 F.3d at 83, whether that entails decreeing specific perfonnance, entering a monetary

       5 Additionally,   a court may enforce a settlement agreement if the parties allege diversity
of citizenship or if their contract dispute is governed by federal law, Melchor v. Eisen & Son
Inc., No. 15cv00113 (DF), 2016 WL 3443649, at *8 (S.D.N.Y. June 10, 2016), but neither of
these bases for jurisdiction is present here.

                                                 13
        Case 1:16-cv-00747-CM-DCF Document 109 Filed 06/21/19 Page 14 of 30




  judgment, or fashioning other appropriate relief. See id; Kokkonen, 511 U.S. at 378; see also

  Peacockv. Thomas, 516 U.S. 349, 356-51 (1996) (listing various other remedies ancillary

 jurisdiction empowers federal courts to fashion); Kaplan v. Reed Smith LLP, 919 F.3d 154, 157

  (2d Cir. 2019) (noting that ancillary jurisdiction allows district courts to resolve requests for

 attorneys• fees).

         In this case, the Court expressly retained jurisdiction. The Stipulation of Voluntary

 Dismissal with Prejudice, so-ordered by the Court on December 20, 2017, states: 0 The Court

 hereby retains jurisdiction for the purposes of enforcing the parties' confidential Settlement

 Agreement and General Release." (Dkt. 93.) This Stipulation operated as an order of dismissal,

 and it is, by its terms, sufficient to demonstrate the Court's retention of ancillary jurisdiction to

 enforce the parties' agreement and order appropriate relief. See Roberson, 346 F.3d at 82

("(D]espite the district court's statements that it had not specifically reviewed or approved the

terms of the settlement agreement, the district court retained jurisdiction to enforce the

Agreement. ... [such that] it necessarily made compliance with the terms of the agreement a part

of its order .... " {citation omitted)).

        B.      Limitation of Magistrate Judge Authority Under 28 U.S.C. § 636(b)

        Pursuant to 28 U.S.C. § 636(b), district judges may designate magistrate judges to

determine many types of matters, but certain disputes, including those that would be dispositive

of a party's claims or defenses, may not be decided by a magistrate judge, absent consent of the

parties. See 28 U.S.C, § 636(c). Although the governing statute does not specifically list a

"motion to enforce a settlement" as a type of motion that may not be decided by a magistrate

judge without the parties' consent, see 28 U.S.C. § 636(b)(l)(A), the weight of authority in this

Circuit is that such a motion should be characterized as either "dispositive/' see, e.g.,


                                                  14
        Case l:16-CV-00747-CM-DCF Document 109 Filed 06/21/19 Page 15 of 30




  Goldstein v. So/ucorp Indus., Ltd, No. l lcv6227 (VB), 2017 WL 1067792, at *1 (S.D.N.Y. Mar.

  21, 2017); Waite v. Schoenbach, No. 10cv3439 (RMB) (JLC), 2011 WL 3425547, at• t n.1

  (S.D.N.Y. Aug. 5,201 I), report and recommendation adopted by 2011 WL 6326115 (Dec. 16,

 2011 ), or the "functional equivalent,, of a dispositive motion, see, e.g., Edwards v. City ofNew

 York, No. 08-CV-2199 (FB) (JO), 2009 WL 2865823, at *2-3 (E.D.N.Y. May 22, 2009) (citing

 Williams v. Beemiller, Inc., 527 F.3d 259,266 (2d Cir. 2008)), report and recommendation

 adopted by 2009 WL 2601311 (Aug. 21, 2009). Based on this precedent, this Court will detail

 its findings in this Report and Recommendation.

 II.    DANNHAUSER'S UNDISPUTED BREACH
        OFTIIESEITLEMENTAGREEMENTISNOT
        EXCUSED BY DEFENDANT'S PURPORTED BREACH.

        As noted above, Plaintiffs do not dispute that Dmmhauser is obligated under the

Settlement Agreement to pay one'..half of Empire,s fees for the appraisal, or that Dannhauser has

refused to make that payment. (See Pl. Mem., at 13; see also Settlement Agreement ,r 4.1.3.)

Nor do Plaintiffs dispute that the parties' agreement to use an independent appraiser to detennine

the value ofDannhauser's equity interest in TSO-and their agreement to share the cost of the

appraisal - are material terms of the Settlement Agreement, such that a refusal to pay would

constitute a material breach. Instead, Plaintiffs' position apparently rests on the argument that,

by supposedly providing insufficient infonnation to both Empire and Dannhauser, Defendant

materially breached the agreement, undermining Empire's ability to conduct a fair and accurate

appraisal, and thereby relieving Dannhauser of the obligation to pay for that appraisal. (See Pl.

Mem., at 2-3, 11); see also, e.g., Process Am., Inc. v. Cynergy Holdings, LLC, 839 F.3d 125, 137

(2d Cir. 2016) (''[A] party's performance under a contract is excused where the other party has

substantially failed to perfonn its side of the bargain ...."). This Court has considered


                                                15
            Case 1:16-cv-00747-CM-DCF Document 109 Filed 06/21/19 Page 16 of 30




   Plaintiffs' argument, but finds it unpersuasive, both because Dannhauser has apparently

  continued to accept the benefits of the parties' agreement, and also because Plaintiffs have not

  met their burden of demonstrating that Defendant actually breached the agreement.

            A.     Dannhauser May Not Refuse To Perform His Contractual
                   Obligations and Still Accept the Benefits of the Parties' Agreement.

            A "motion to enforce a settlement agreement is fundamentally a claim for breach of a

  contract." Hendrickson, 791 F.3d at 358. Therefore, basic contract principles apply to detennine

 the rights and obligations of the parties. Under New York law, 6 it is well established that

 "[u]nder no circumstances may [a] non~breaching party stop perfonnance and continue to take

 advantage of the contract's benefits." Martha Graham School & Dance Found., Inc. v. Martha

 Graham Ctr. ofContemporaryDance, Inc., 43 F. App'x 408,415 (2d Cir. 2002) (summary

 order) (quoting Ryan v. Volpone Stamp Co., 107 F. Supp. 2d 369,386 (S.D.N.Y. 2000)

 (emphasis omitted))).

        Dannhauser does not dispute that be has continued to receive and accept settlement

payments from TSG throughout the appraisal process, including after he claimed that Defendant

had breached the Settlement Agreement by purportedly providing an inadequate general ledger

to Empire and excessively redacting documents given to him, and even after Defendant filed its

motion to enforce the Settlement Agreement. (See Maloney Aff. fl 5, 8, 13; Rixon Aff. 143



        6
           The Second Circuit has not determined whether state or federal law should apply to the
 interpretation of federal settlements, where the settlement agreement is silent on the matter (as it
is here). See UniJed States v. Prevezon Holdings, Ltd., 289 F. Supp. 3d 446,450 (S.D.N.Y.
2018). Nonetheless, "a number of district court cases examining this question have concluded
that such disputes are quintessentially of contractual interpretation and wholly governed by state
law." Id Further, based on the parties' reliance in their briefs on the law of New York, in
particular (see Def. Mem., at 8; Pl. Mero. at 14), this Court understands that they agree that New
York law governs this case, which is "sufficient to establish the applicable choice oflaw," Arch
Ins. Co. v. Precision Stone, Inc., 584 F.3d 33, 39 (2d Cir. 2009).

                                                 16
       Case 1:16-cv-00747-CM-DCF Document 109 Filed 06/21/19 Page 17 of 30




(stating that TSG had made a payment to Dannhauser in January 2019, after Defendant's motion

was filed, and that Dannhauser had continued to accept all settlement payments without

reservation); see generally Dannhauser Aff. (not refuting the point).) Thus, even if Defendant

had materially breached the Agreement, Dannhauser relinquished his right to stop performance

by continuing to accept the benefits of the contract after the breach allegedly occurred. For this

reason alone, Dannhauser's contractual obligation to pay the appraiser cannot be considered

legally excused. Accordingly, Defendant is entitled to an order compelling Dannhauser to make

the required payment to Empire, so that its final appraisal can be issued and the Settlement

Agreement fully performed.

       B.      Plaintiffs Have Not Established That Defendant
               Material1y Breached the Settlement Agreement.

       Even apart from the fact that Dannhauser has not denied that he continued to accept

contract benefits after Defendant's supposed breach, Plaintiffs have not met their burden of

establishing that Defendant did, in fact, materially breach a term of the Settlement Agreement, so

as to excuse Dannhauser's performance thereafter. Raymond v. Marks, 116 F.3d 466, 1997 WL

345984, at• 1 (2d Cir. .Jun. 24, 1997) (unpublished opinion) ("Under New York law, the party

asserting a breach of contract claim has the burden of proving the material allegations •.. by a

fair preponderance of the evidence.").

               1.     Plaintiffs Have Not Shown That Defendant Failed To Provide
                      Empire With the "Ledger Information'' Called for by the Contract.

       The terms of a settlement agreement are construed according to general principles of

contract law, Red Ball Interior Demolition Corp. v. Pa/madessa, 173 F.3d 481,484 (2d Cir.

1999), and, again, this Court will apply New York law to construe the tenns of the Settlement

Agreement (see supra, al n.7). Under New York law, when a tennis expressly defmed in a


                                                17
       Case 1:16-cv-00747-CM-DCF Document 109 Filed 06/21/19 Page 18 of 30




 contract, the agreed-to definition generally supersedes any other meaning of the tenn. See New

 York Overnight Partners v Gordon, 217 A.D.2d 20, 27 (1st Dep' t 1995) (noting that the New

 York Court of Appeals has adopted the rule that parties to a contract "may expressly attach a

 certain meaning to a term which, then, overrides the technical, common-law meaning of the

word" (citing Rosenfeldv. Aaron, 248 N.Y. 437 (1928))); Mionis v Bank Julius Baer & Co., 301

A.D.2d 104, 109 (1st Dep't 2002) ("[T]he court violated a fundamental principle of contract

interpretation by failing to give effect to a defined tenn in the authorization agreement ......).

Courts therefore look to the definition of a tenn provided in the contract before considering how

a dictionary defines the tenn. See, e.g., Powers v. Stanley Black & Decker, Inc., 137 F.Supp.3d

358, 375 (S.D.N. Y. 2015); In re LightSquared Inc., 504 B.R. 321, 346 (Bankr. S.D.N. Y. 2013).

        Plaintiffs principally argue that Defendant violated the tenns of the Settlement

Agreement that required it to provide to Empire "TSG's general ledger in native fonnat with

respect to the 'Cost of operations' and 'Selling, generalt and administrative expenses' as reported

in TSG's Financial Statements for the years ended December 31, 2014, 2015, and 2016 (the

'Ledger Information').'' (Settlement Agreement~ 4.1.1.) On this subject, Plaintiffs focus

exclusively on the supposed meaning of the term "general ledger," arguing that the tennis

unambiguous as a matter of law, that it should be interpreted according to its "ordinary usage,>'

and that the infonnation that Defendant provided to Empire fell short of a "general ledger," as

that term has been defined in various dictionaries. (See PL Mem., at 15-17.) In particular,

Plaintiffs contend that the material that TSO provided to Empire did not qual!fy as a ''general

ledger" as that term is ordinarily defined because it consisted of "an [E]xcel spreadsheet

containing aggregate amounts of expenses and accounts, without detailing any specific

transactions." (ld, at 2.)


                                                 18
         Case 1:16-cv-00747-CM-DCF Document 109 Filed 06/21/19 Page 19 of 30




             As Defendant aptly points out, however, paragraph 4.1. l of the Settlement Agreement did

 not require Defendant to provide a "general ledger'' to Empire, as the term might be defined by

 lexicographers. (See Def. Reply Mem., at 14.) Rather, that provision of the contract required

 TSG to provide "Ledger Information," a term defined in the agreement as being based on a

 specific, existing document or set of materials: TSG's general ledger. (See Settlement

 Agreement 'ii 4.1.1.) Moreover, the contractually defined "Ledger Information" did not include

 TSG's entire general ledger, but rather only portions of that ledger- i.e., the portions of the

 ledger that concerned "the 'Cost of operations' and 'Selling, general, and administrative

expenses' as reported in [certain identified financial statements]." (Id.) In its reply submissions,

Defendant has explained that the Ledger Infonnation it provided was taken directly from its

general ledger, as that ledger was maintained by it in the ordinary course of its business. (See

Rixon Aff.     ff 3-10.)   In other words, Defendant denies that its general ledger contained the more

detailed infonnation that Plaintiffs argue it should have contained; rather, Defendant asserts that

it produced the identified portions of the actual general ledger it maintained, in the way in which

TSO maintained it. (See id) On this last point, Defendants further explain that, by producing

data on an Excel spreadsheet, it produced the required Ledger Information in the fonnat in which

its general ledger was created and maintained. thereby satisfying its contractual obligation to
produce that information in "native format." (See id 13; see also Settlement Agreement

,r 4.1.1.)
         Indeed, Plaintiffs' argument that, .. [a]lthough TSG stated that the Excel Spreadsheet is

the only form in which it can produce its financial information, that does not excuse TSO from

complying with the tenns of the heavily negotiated Settlement Agreement" (Pl. Mem., at 16) is a

non-sequitur, given that the Settlement Agreement required Defendant to produce the Ledger


                                                    19
      Case 1:16-cv-00747-CM-DCF Document 109 Filed 06/21119 Page 20 of 30




Infonnation in native format. Further, Defendant notes that, prior to entering into the Settlement

Agreement, Dannhauser was made fully aware of how its general ledger was maintained and of

the types of information it included. (Def. Reply Mem., at 6•7,) Despite their seeming

frustration with the level of detail in the materials Dannhauser received, Plaintiffs do not

seriously contend that Defendant failed to provide to Empire and Dannhauser, in timely fashion,

the specified ''Ledger lnfonnation," i.e., the identified portions of what Defendant considered to

be its general ledger, in the native (Excel) format in which it was created and maintained.

        Moreover, to the extent any dictionary definitions of"general ledger'' might be relevant

here, Plaintiffs have not demonstrated that the materials from which Defendant pulled the

necessary "Ledger Information" would fall outside such definitions. In this regard, Plaintiffs

assert that, by common understanding, a general ledger is supposed to include detailed

transactional infonnation regarding, inter a/ia, each and every one of the company's expenses.

(See Pl. Mem., at 2, 7-10, 15-17.) Yet, in support of this proposition, Plaintiffs quote from an

online "business dictionary' (found at www.businessdictionary.com) that indicates, to the

contrary, that a general ledger is a repository of accounting information that records "summaries

of all financial transactions (culled from subsidiary ledgers)." (See id., at 16 & n.72 (emphasis

added).) Plaintiffs have not demonstrated that the •'business dictionary" they have cited is a

reliable source, but, even assuming it is, they have not shown that TSG's general ledger was

anything other than this type of repository of summarized information. (See Rixon A.ff. , 3

(explaining that the data contained in TSG's general ledger "bas always been manually entered




                                                20
        Case 1:16-cv-00747-CM-DCF Document 109 Filed 06/21/19 Page 21 of 30




  [into the Excel spreadsheets] based upon underlying source materials, such as invoice payment

  details, credit card statements, expense reimbursements, and commission payment details").) 7
                   2.      Plaintiffs' Argument Regarding the Adequacy of the
                           Information Provided by Defendant to Empire Also Ignores
                           the Broader Context of the A1mraisal Provisions of the Contract.

            Not only have Plaintiffs failed to show that the information provided by Defendant to

 Empire was less than what was required by the Settlement Agreement, but, in focusing on a

 single contract term, they have obscured the context of the parties' broader agreement that was

 plainly designed to place control over the appraisal process in the hands of the appraiser. Under

 New York law, individual contractual provisions "should be given meaning in the context of the

 instrument as a whole, including ... the circumstances under which the contract was executed."

 Horowitz v. Am. Int'/ Grp., Inc., 498 F. App'x 51, 53 (2d Cir. 2012) (emphasis and citation

omitted); see also JA Apparel Corp. v. Abboud, 568 F.3d 390, 397 (2d Cir. 2009) ("In

interpreting an unambiguous contract, the court is to consider its '[p]articular words' not in

isolation 'but in light of the obligation as a whole and the intention of the parties as manifested

thereby .... "'(citation omitted)).



        7
          In their moving brief, Plaintiffs also quote the Merriam Webster dictionary definition of
a "general ledger," as '~the principal and controlling ledger of a business enterprise containing
individual or controlling accounts for all assets, liabilities, net worth items, revenue, and
expenses.'' (Pl. Mem., at 16 n. 73.) Again, nothing in the cited definition indicates that a general
ledger, as opposed to any subsidiary ledger, must itself contain granular transactional
information regarding every individual expense item. This Court also notes that Plaintiffs offer
yet a third definition of"general ledger" in their reply brief, taken not from a dictionary, but
rather from the Corporate Finance Institu1e website. (See Pl. Reply Mero., at 5 & n.18.) Even
aside from the fact that the Court need not consider matters raised for the first time on reply, see
In re Grand Jury Subpoenas Returnable December 16, 2015, 871 F.3d 141, 147 (2d Cir. 2017),
that website explains what a "general ledger" is in accounting terms (see
https://corporatefinanceinstitute.com/resources/kno:yvledge/accounting/general-le.dger-gJO, and
further explains, through the use of a chart, that "general ledger accounts" may be generated
from underlying "subledgers" (see id).

                                                 21
      Case l:16-CV-00747-CM-DCF Document 109 Filed 06/21/19 Page 22 of 30




        Paragraph 4. I of the Settlement Agreement provides for the engagement of an

independent appraiser and de.~cribes the appraisal process. The intent behind this section of the

Agreement is evident: because of the considerable bad will between Dannhauser and TSG, U1e

parties wanted an outside, unaffiliated, and unbiased party to make judgments and caJcuJations

that they did not trust each other to make. Indeed, Plaintiffs concede that Dannbauser agreed to

engage Empire "in an effort to make progress on the settlement" after "TSG failed [in

Dannhauser's viewJ to provide a fair market value assessment ofDannhauser's stock" on its

own. (Pl. Mem., at 5.) Empire was therefore entrusted to manage the appraisal process,

unencumbered by the parties' individual assessments or interpretations. The parties' only role in

the appraisal process consisted of answering questions and making suggestions, but "as an

independent appraiser[,] Empire [was] free to consider such suggestions and responses as ii

s[aw] fit." (Settlement Agreement~ 4.1.1 (emphasis added); .~ee also Rixon Aff. ,i 22 (noting

the parties' intentionally limited role).) In other words, the parties agreed that Empire, in the

exercise of its independent judgment, would have the unfettered discretion to act upon - or to

disregard - their suggestions.
       Within his limited role under the contract, Dannhauser had numerous opportunities to try

to convince Empire that it needed to request more transaction-specific ledger information from

TSG. The Settlement Agreement expressly provided for one such opportunity by which the

parties could voice their input- a meeting with Empire. (Settlement Agreement 14.1.1.) This

meeting was held on June 12, 2018 (Dannhauser Aff. 118; Maloney Aff. 112), and Dannhauser

states that he raised his concerns about TSG's general ledger with Empire at that time

(Dannhauser Aff. 120). Specifically, Dannhauser states that he told Empire that ''the general

ledger [was] incomplete and consist[ed) of nothing more than an [E]xcel spreadsheet itemizing


                                                 22
      case 1:16-cv-00747-CM-DCF Document 109 Filed 06/21/19 Page 23 of 30




expenses from TSG's checking account.t' (Id) In response to this and other comments, Empire

requested additional information from TSG and apparently invited Dannhauser to alert the

appraiser to any "open items" that Empire had not addressed in the request. (Rixon Aff. 1 30.)

Additionally, although not expressly required to do so by the Settlement Agreement, Empire

gave both parties the opportunity to submit comments on its draft appraisal, issued on August 22,

2018. (Maloney Aff., Ex. 6, at 3.) Empire also contemplated that, after submitting their written

comments, the parties would schedule a caII with the appraiser to discuss those comments

further. (See td.; see also id., Ex. 7, at 5.) Dannhauser therefore had at least four opportunities to

suggest to Empire that more infonnation was needed from TSG. After Dannhauser made (or

failed to make)8 his suggestions, Empire was entitled, under the Settlement Agreement, to deal

with the issues "as it s[aw] fit." (Settlement Agreement ,i 4.1.1.) If Empire agreed with

Dannhauser, it was empowered to request additional infonnation or documentation from TSO,

and TSG would have been obligated to provide it. (Id)

       Evidently, Dannhauser was not satisfied with how Empire dealt with his suggestions,

because he now asks the Court to order Defendant to produce to Empire the same information

that he had wanted Empire to obtain from Defendant during the appraisal process. With respect

to the "Ledger Information" that he particularly places at issue, Dannhauser argues here that the

"general ledger" that Defendant provided to Empire was inadequate, as a matter of law, because

it was "[an] Excel Spreadsheet that [was] manually prepared," and which "simply list[edJ a total

sum of expenses, on a monthly basis, ... without providing any further detail." (Pl. Mero., at 8.)

As can be seen from the statements quoted above from Dannhauser' s Affidavit, this is virtually


       3  Although Plaintiffs now argue that TSG's general ledger is inconsistent with its
financial statements (see Dannhauser Aff. ,i 24), it does not appear that Dannhauser ever raised
this particular issue with Empire (see id~, 19-21).

                                                 23
      Case 1:16-cv~00747-CM-DCF Document 109 Filed 06/21/19 Page 24 of 30




identical to the comments he claims to have made during the June 12 meeting with Empire.

Where Dannhauser, as a condition of settlement, specifically bargained for the appraiser's

independence, and where the very purpose of that bargain was to give Empire the sole discretion

to make the appraisal detennination, Danhauser is not now entitled to set that detennination

aside because Empire failed to see the value of his suggestions.

       Furthennore, despite Dannhauser's contention, there is no evidence that Empire - which

Dannhauser presumably agreed was qualified to render an opinion as to the value of his equity

interest- "was unable to adequately verify and analyze [TSG's general ledger], thereby making

an independent investigation ofTSG's fair market value impossible." (Id, at 11.) In his

Affidavit, Dannhauser claims that the appraiser "agreed ... that TSG's information (wasJ, in

part1 lacking" (Dannhauser Aff. 125), but there is no independent corroboration of this, and

Empire issued its draft appraisal without expressing any reservations regarding the soundness of

its findings (see Maloney Aff., Ex. 6). Dannhauser also argues that, "without an accurnteLJ

detailed picture ofTSG's expenses, [he] has been unable to review, evaluate, and comment on

the reasonableness ofTSO's disbursements and their attendant impact on the Company's

valuation." (Pl. Mem., at 8.) Once again, though, Dannhauser bargained for an independent

appraiser, and it was thus Empire, not Dannhauser, that was tasked with reviewing and

evaluating the reasonableness ofTSG's disbursements.

       Finally, this Court notes that the Settlement Agreement contains no provision allowing

for objections to Empire's appraisal, including its draft appraisal. The Settlement Agreement

expressly states that Empire's fair-value determinations were to be "final and binding on the

Parties with no right of challenge or appeal." (Settlement Agreement ,r 4.1.) Plaintiffs attempt to

sidestep this provision by arguing that "Dannhauser's cross-motion is a proper challenge because


                                                24
      Case 1:16-cv-00747-CM-DCF Document 109 Filed 06/21/19 Page 25 of 30




Empire has not made its final determinations.,, (Pl. Reply Mem., at 2.) Even overlooking the

fact that the only reason Empire has not issued a final report is that Dannhauser has refused to

pay, this argument has no merit. The provision prohibiting challenges to the appraisal makes no

mention of"final determinations"; it states only that the parties may not challenge or appeal the

appraiser's "detenninations ... of fair market value" (Settlement Agreement 14.1), which would

encompass the draft appraisal. There is thus nothing in the Settlement Agreement suggesting

that either party would have the right to challenge Empire's detenninations at any time.

       For all of these reasons, this Court finds that Plaintiffs have not met their burden of

establishing that Defendant breached the provision of the Settlement Agreement that required it

to provide "Ledger Information" to Empire. First, Plaintiffs have not shown that the information

provided by Defendant to Empire did not, in fact, constitute the "Ledger Information" defined in

the contract. Second, when the contract terms at issue are viewed in context, it is apparent that,

to the extent Dannhauser had any concerns regarding the adequacy of the produced Ledger

Information, he had the right to raise those concerns with Empire, and it was Empire, in its sole

discretion, that would then decide whether additional infonnation was necessary to render an

infonned and accurate appraisal.

               3.      Plaintiffs Have Also Not Shown That Defendant
                       Breached the Settlement Agreement by Ex~essively
                       Redacting the Materials It Provided to Dannbauser.

       Plaintiffs also contend that TSG improperly redacted information that Dannhauser was

entitled to see under the Settlement Agreement (Pl. Mem., at 17). On this issue, Plaintiffs claim

that Defendant "'applied virtually blanket redactions concerning payments from the corporate

checking account" for expenses such as travel, office supplies, restaurants, and consulting

services, among others, "[nJone of [which] implicatefd] TSG's current court-reporting business."


                                                25
           Case 1:16-cv-00747-CM-DCF Document 109 Filed 06/21/19 Page 26 of 30




 (Id, at 18,) According to Plaintiffs, this supposed "egregious usage ofredactions on the Excel

 Spreadsheet and other financial documents expressly contradict[ed] the plain language of the

Settlement Agreement" (id., at 17), "prevent[ed] Dannhauser from assessing or evaluating

irregularities that have been observed[,] and in tum, Oprevented [him] from disclosing such

infonnation to Empire" (id at 18). Defendant counters that, in the Ledger Infonnation it

provided to Dannhauser, it redacted identifying information pertaining to TSG's customers,

employees, court reporters, and vendors, as it was entitled to do under the contract (see Maloney

A.ff. 1 11 n.1; see also Rixon Aff., Ex. 2 I), but it did not redact the type of expense or the dollar

amount for any stated item (Rixon Aff., Ex. 21).

           As to which redactions were allegedly improper, Dannhauser specifically cites

"(e]xpenses for travel, office supplies, restaurants, consulting services, internet service providers

and other such services." (Pl. Mem., at 18.) Most of these expenses would likely qualify as

disbursements to vendors, as opposed to customers, employees, or court reporters. In fact,

Dannhauser seems focused on vendors in his Affidavit, asserting that, "[w]ithout being able to

identify the vendors that TSG [was] paying money to, [he was] unable to properly assess whether

certain expenses (were] self~dealing and need[ed] to be considered, and/or added back for the

purpose of the valuation." (Dannhauser Aff. ,i 22.) He further asserts that, because of this

"potential effort to mask the identity of ... vendors .... [,] there [was] no way to detemtlne

whether expenditures for any line item were reasonable, ann's-length, and not self-dealing." (Id

'ii 21.)
           Plaintiffs' argument as to Defendant's redactions is Wlpersuasive for substantially the

same reasons their argument with respect to the general ledger is unpersuasive. As an initial

matter, the Settlement Agreement permitted Defendant to redact "competitively sensitive and


                                                   26
       Case 1:16-cv-00747-CM-DCF Document 109 Filed 06/21/19 Page 27 of 30




proprietary information from the copies of the materials it provide[dJ to Dannhauser, without

redacting the data relevant to the valuation" (Settlement Agreement 14.1.1 n.3), and Plaintiffs

have not demonstrated that Defendant's redactions fell outside those pennissible bounds.

Further, the agreement required Defendant to provide Empire with unredacted copies of its

Ledger Information and other appraisal materials - only Dannhauser was to receive the redacted

versions. (See id.   'ii 4.1.1.)   Therefore, when Dannhauser asserts that there was "no way to

determine'' whether expenses were reasonable and legitimate, he more accurately means there

was no way for him to determine that.

        Yet, as explained in greater detail above, Dannhauser was not charged with determining

whether expenditures were reasonable, ann's-Jength, or self-dealing, or whether they should be

"added back for the purpose of the valuation." Dannhauser bargained away that authority,

instead opting for an independent appraiser to make such determinations. Under the Settlement

Agreement, Dawihauser's only role in the appraisal process was to respond to Empire's

questions and to make suggestions. Dannhauser had numerous opportunities to suggest to

Empire, for example, that TSG was potentially paying family members to perform certain

services, but that he could not be certain of this because the identities of the payees were

redacted on his copies ofTSO's documents. (See Dannhauser Aff. 'ii 21.) In fact, Dannhauser

states that he raised these very concerns during the June 12 meeting with Empire, and that

Empire's representative told him that he would "look at the unredacted expenses to detennine if

anything seem[ed] improper." (Id 126.) Dannhauser was not uniquely positioned to advise

Empire on this point, as Empire ~ empowered to request additional information from TSG if it

needed to know, for instance, which vendors were affiliated with family members. (Settlement

Agreement 14.1.1.)


                                                     27
       Case 1:16-cv-00747-CM-DCF Document 109 Filed 06/21/19 Page 28 of 30




        Thus, once again, it appears that Dannhauser is unhappy that Empire did not do more in

 response to his suggestions, and that he is now asking the Court to allow him to investigate more

thoroughly what Empire did not. The purpose of the appraisal provisions of the Settlement

Agreement, however, was to take that type of investigation out of the hands of the parties and

place it within Empire's discretion. Accordingly, because Dannhauser has not demonstrated that

Defendant's red.action ofidentifying information was actually contrary to the terms of the

Settlement Agreement, or that it prevented Dannhauser from doing anything he was entitled to

do under the agreement, this Court finds that the redactions do not constitute a breach of

contract.

III.    DEFENDANT IS NOT ENTITLED IO ATTORNEYS' FEES,

        Lastly, although this Court finds that Defendant's substantive position on the pending

motions has merit and J.>laintiffs' does not, this does not mean that Defendant is necessarily

entitled to recover the attorneys' fees that it incurred in connection with the motion practice, and,

upon reviewing the applicable legal standard and the record before it, this Court recommends

that no attorneys' fees be awarded.

       The Settlement Agreement is silent on the issue of attorneys' fees. (See generally

Settlement Agreement) Defendant therefore asks the Court to exercise its inherent power to

award attorneys' fees, based on an assertion that Plaintiffs have acted .. [in] bad faith,

vexatiously, wantonly, or for oppressive reasons." (Def. Mem., at 10 (internal quotation marks

and citation omitted)); Castillo Grand, LLC v. Sheraton Operating Corp., 719 F.3d 120, 124 (2d

Cir. 2013) {quoting Alyeska Pipeline Serv. Co. v. Wilderness Society, 421 U.S. 240, 258-59

(1975)). This Court is conscious that the optics ofDannhauser's conduct during the appraisal

process - accepting settlement payments while refusing to pay his share of Empire's fees - are


                                                  28
       Case 1:16-cv-00747-CM-DCF Document 109 Filed 06/21/19 Page 29 of 30




unfavorable to Plaintiffs. Dannhauser's actions, however, do not me-et the high threshold for an

exercise of the Court's inherent power to award attorneys' fees. Fundamentally, while this Court

disagrees with Plaintiffs' argument that Defendant should be held in breach of the Settlement

Agreement for its failure to provide more transaction-specific ledger information, this Court has

no basis to conclude that Plaintiffs' argument in this regard-which appears to have been

primarily motivated by a desire to ensure that Empire had infonnation that Dannhauser

considered necessary to the appraisal - was advanced in bad faith.

        Defendant also notes that this is the second time it has filed a motion to enforce a

settlement in this case, supposedly evidencing a •'repeated course of dilatory and improper

conduct in this litigation" by Plaintiffs. (Def. Mem., at 10.) This Court has made no finding,

however, that the parties' initially reported resolution in principle was an enforceable agreement

that was breached by Plaintiffs. Moreover, renegotiating a settlement agreement does not, in

itself, suggest bad faith.

        Accordingly, although Dannhauser's conduct has not been exemplary and this Court has

found Plaintiffi to be in breach of the Settlement Agreement, this Court finds that the demanding

standard for an exercise of the Court's inherent power to award attorneys' fees has not been not

met.

                                         CONCLUSION

        For all of the foregoing reasons, I respectfully recommend that Defendant's motion to

enforce the Settlement Agreement (Dkt. 97) be granted, to the extent that Dannhauser be directed

to pay his share of Empire's fees forthwith, so that a final appraisal may be issued, and the

perfonnance of the Settlement Agreement may be completed. I further recommend, however,

that Defendant's motion be denied, to the extent that Defendant seeks an award of attorneys'



                                                29
      case 1:16-cv-00747-CM-DCF Document 109 Filed 06/21/19 Page 30 of 30




 fees. I also recommend that Plaintiffs' cross-motion to enforce the Settlement Agreement

(Dkt. 101) be denied in all respects.

        Pursuant to 28 U.S.C. § 636(b)(I) and Rule 72(b) of the Federal Rules of Civil

Procedure, the parties shall have fourteen (14) days from service of this Report to file written

objections. See also Fed. R. Civ. P. 6. Such objections, and any responses to objections, shall be

filed with the Clerk of Court, with courtesy copies delivered to the chambers of the

Honorable Colleen McMahon, and to the chambers of the undersigned, United States

Courthouse, 500 Pearl Street, Room 1660, New York, New York, 10007. Any requests for an

extension of time for filing objections must be directed to Judge McMahon. FAILURE TO FILE

OBJECTIONS WITHIN FOURTEEN (14) DAYS WILL RESULT IN A WAIVER OF

OBJECTIONS AND WILL PRECLUDE APPELLATE REVIEW. See Thomas v. Am, 474 U.S.

140, 155 (1985); IUEAFL~C/O Pension Fundv. Herrmann, 9 F.3d 1049, 1054 (2d Cir. 1993);

Frank v. Johnson, 968 F.2d 298, 300 (2d Cir. 1992); Wesolek v. Canadair ltd., 838 F.2d 55, 58

(2d Cir. 1988); McCarthy v. Manson, 714 F.2d 234, 237-38 (2d Cir. 1983).

Dated: New York, New York
       Jmie 21, 2019

                                                     Respectfully submitted,




                                                     DEBRA FREEMAN
                                                     United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                30
